PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,390,744
Issue Date: August 27, 2019
Application No. 15/409,165
Filed: January 18, 2017
For: SYRINGE WITH PECVD LUBRICITY LAYER, APPARATUS
:
:
:	NOTICE
:
:
:
AND METHOD FOR TRANSPORTING A
VESSELTO AND FROM A PECVD
PROCESSING STATION, AND DOUBLE
WALL PLASTIC VESSEL


This is a Notice regarding notification of withdrawal of small entity status, filed August 13, 2021, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of David B. Gornish appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a 

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


Cc: David B. Gornish
      SiO2 Medical Products, Inc.
      c/o Donna Parker
      166 N. Whitehall Road
      Norristown, PA 19403